The Honorable James C. Scott Rt. 1, Box 82-A Warren, AR  71671
Dear Senator Scott:
This is in response to your request for an opinion on the following question:
          May a person hold the office of Deputy Sheriff and the office of Deputy Coroner of a county at the same time?
We find no constitutional or statutory provision precluding one from serving in these two positions.  The question then arises whether the duties of the two positions are incompatible.  See, e.g., State ex rel. Murphy v. Townsend, 72 Ark. 180, 184, 79 S.W. 782 (1909).
While this is essentially a question of fact, to be resolved by the judiciary, we perceive no apparent conflict by virtue of the mere holding of these positions.  This does assume, however, that the law governing ethics for county officers and employees is not violated.  This body of law states in pertinent part as follows under A.C.A. 14-14-1202(a):
          The holding of public office or employment is a public trust. . .  The officer or employee may not use his office, the influence created by his official position, or information gained by virtue of his position to advance his individual personal economic interest or that of an immediate member of his family or an associate, other than advancing strictly incidental benefits as may accrue to any of them from the enactment or administration of law affecting the public generally.
Section 14-14-1202 requires a factual review, based upon the particular circumstances in each case.  It is my opinion, however, that one person's service as both Deputy Sheriff and Deputy Coroner generally presents no unlawful conflict of interest.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
STEVE CLARK Attorney General
SC:arb